Citation Nr: 0217884	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  00-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cataracts.   


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to 
June 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, wherein the RO denied 
service connection for hearing loss, tinnitus, herniated 
nucleus pulposus, and cataracts.  The veteran perfected an 
appeal from this determination on all issues. 

The veteran provided oral testimony before a Hearing 
Officer at the RO in February 2001, a transcript of which 
has been associated with the claims file.

In a March 2001 rating decision, service connection was 
granted for tinnitus, with an evaluation of 10 percent 
assigned effective July 21, 1999, and for sensorineural 
hearing loss, with a noncompensable rating granted, also 
effective July 21, 1999.  An April 2002 rating decision 
granted service connection for degenerative joint disease 
of the lumbar spine, with an evaluation of 20 percent, and 
for residuals of an old T-6 compression fracture of the 
thoracic spine, with an evaluation of 10 percent, both 
effective from July 21, 1999.  This was a full grant of 
the benefits sought in respect to the veteran's claim for 
service connection as to those disabilities.  There was no 
subsequent notice of disagreement with either the ratings 
or the effective dates.  See Grantham v. Brown, 114 F.3d 
1156, 1158 (Fed. Cir. 1997).  Thus, the sole remaining 
issue on appeal is that stated on the first page of this 
decision.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The veteran's cataracts were first shown many years 
after service separation, and the preponderance of the 
medical evidence is against a finding that cataracts are 
related to his active military service.

CONCLUSION OF LAW

Cataracts were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the veteran's entry examination in November 
1946, he had defective vision of 10/20 in the right eye 
and 12/20 in the left eye; vision was corrected to 20/20 
in each eye.  Service medical records show that in 
November 1950 the veteran's defective vision was fully 
corrected to 20/20 bilaterally.  In June 1952, left eye 
defective vision of 20/30 was corrected with lenses to 
20/20.  Distant vision was corrected to 20/20 on 
examination in August 1956 and May 1959.  The examiner in 
May 1959 noted that the veteran had worn glasses for 15 
years due to myopia, which was not considered disabling.  
In December 1959 defective vision of 20/70 on the right 
and 20/40 on the left was bilaterally corrected to 20/20 
by lenses.  In October 1961 the veteran had a foreign body 
removed from the surface of his left eye using a cotton 
swab.  He was treated with an ophthalmologic ointment 
patch over that eye.  In November 1961 a foreign body was 
removed from the surface of his right eye.  Ophthalmologic 
ointment was applied to the eye.  On examination in May 
1962, defective visual acuity was noted by by pinhole to 
be corrected to 20/40 on the right and 20/25 on the left.  

Service medical records dated in January 1966 indicate 
that the veteran had awakened in the early hours of the 
morning with a sensation of a foreign body in his right 
eye.  Following examination, a foreign body was removed.  
The veteran's defective vision was identified as simple 
myopia in May 1967; defective vision was corrected to 
20/20 in each eye.  

At the time of the veteran's service separation 
examination in May 1967, defective visual acuity, 
corrected with lenses, and simple myopia were noted.  

Private medical records dated in February 1997 show that 
the veteran had suffered from bilateral cataracts for 5 
years.  Private reports of August 1999 reveal that the 
veteran had a history of cataracts for 15 years.  Private 
hospital records dated in September 1999 show that the 
veteran underwent surgery for left eye cataract.  By 
history, the veteran had experienced painless, progressive 
decreased visual acuity in both eyes over the preceding 
several years, associated with bilateral cataract 
formation.  In October 1999, the veteran underwent right 
eye surgery for cataracts.  

VA outpatient treatment records dated in February 2001 
show that there was mild asymmetry of the left pupil from 
cataract extraction.  

The veteran presented testimony at a personal hearing in 
February 2001.  He stated that he had had foreign objects 
removed from his eyes during service about 2 or 3 times.  
He reported that he had been told by a doctor that the 
usual cause of cataracts is a blow to the eye or 
penetration.  The veteran indicated that he was first seen 
for vision problems after service in the early '80s 
because of fuzzy vision.  Hearing transcript (T.) at 5.  
The veteran further testified that he underwent eye 
surgery in about October 1994.  He stated that he would 
make copies of these records available, since he had them 
at home.  T. at 7.  

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may be 
granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service 
or within the presumptive period under 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. 3.303(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

A.  Preliminary Matters: Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this statute eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 
2002)). 

In addition, VA has published new regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.

VA has met its duty to assist the veteran in the 
development of his claims for service connection as well 
as its duty to notify him of any information and evidence 
needed to substantiate and complete his claims under the 
VCAA.  In April 2001 the RO sent a notice to the veteran 
concerning the VCAA.  Therein, the RO expressly advised 
the veteran that VA would make a reasonable effort to 
obtain any additional evidence which the veteran might 
identify as pertinent to his claim, including evidence 
such as private medical records, employment records, 
records from State or local government agencies, and 
Federal agencies.  He was advised of what evidence the RO 
would attempt to retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
In addition, by virtue of the May 2002 supplemental 
statement of the case, the veteran was given notice of the 
aforementioned regulations that implement VCAA, including 
VA's obligation to attempt to secure both governmental and 
non-governmental records which the veteran might identify, 
and for which he would provide necessary authorization, as 
well as the evidence that the RO had already obtained on 
his behalf.  

The duty to assist has been satisfied.  The service 
medical records received by the RO from the National 
Personnel Records Center (NPRC) included the veteran's 
entry and separation examinations, as well as many routine 
examinations and treatment records.  At his personal 
hearing, the veteran referred to additional records that 
might be available.  Subsequently, the RO sought to obtain 
all available private and VA records, including those 
pertaining to the veteran's eye surgeries.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been developed to the extent possible; 
no further assistance to the veteran in developing the 
facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002); 38 C.F.R. § 3.159.

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

In this case, for the reasons described below, the Board 
finds that the evidentiary record contains sufficient 
evidence and an examination is not necessary.  In this 
regard, as reflected in the record the veteran has been 
diagnosed with cataracts; therefore, there is of record 
"competent evidence that [he] has a current disability."  
38 U.S.C.A. § 5103A(d)(2)(A).  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, such evidence provided no 
support of a link to service.  Significantly, while there 
is of record the veteran's lay evidence of relating 
cataracts to service, there is no indication in the 
medical evidence which suffices to "indicate[] that [the 
appellant's] disability . . . may be associated with [his) 
active . . . service."  38 U.S.C. § 5103A(d)(2)(B); see 38 
U.S.C.A. § 5103A(d)(2) (Secretary is to take into 
consideration all lay or medical evidence of record, 
including statements of claimant).  Id.  Moreover, as will 
be discussed below, the veteran's lay testimony cannot 
provide the requisite competent evidence since the matter 
of diagnosis and etiology of cataracts requires medical 
expertise.  Accordingly, an examination is not necessary 
in this case.  See Charles v. Principi, 16 Vet. App. 370, 
375 (2002).  Having satisfied the duty to notify and 
assist, the Board will now proceed with an evaluation of 
the claim on the merits.

The Board notes that the RO initially adjudicated and 
denied entitlement to service connection for cataracts on 
the basis that the claim was not well grounded, however it 
subsequently adjudicated the issue on the merits, since 
the well-grounded-claim requirement has been removed from 
the law.

B.  Service Connection for Cataracts

As indicated in the Factual Background, above, no service 
medical records show findings of cataracts.  Although the 
veteran was routinely evaluated for defective vision and 
otherwise treated for complaints of a foreign body on his 
eye during service, the only diagnosis of eye abnormality 
related in the records is simple myopia.  See 38 C.F.R. 
§ 3.303(c) (2002) (Refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation for the payment of compensation benefits).  
Clearly, cataracts were not demonstrated as a chronic 
disability in service.  38 C.F.R. § 3.303(b).  

It was not until several decades after service separation 
that the evidentiary record shows the presence of 
cataracts.  It is significant that none of the many 
hospital or treatment reports refer to the cataracts as 
being linked to service in any way.  Therefore, there is 
no competent medical evidence relating the post-service 
cataracts to service. 

At his personal hearing, the veteran testified as to his 
belief that his cataracts resulted from foreign bodies 
encountered in the area of his eyes during service.  In 
addition, he maintained that this conclusion was 
substantiated by what a doctor had told him about the 
usual, generic reasons for the formation of cataracts.  It 
must be noted, however, that, although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

Thus, given his lack of professional medical training, the 
veteran's own conclusions as to the etiology of his post-
service cataracts are not competent medical opinions.  
Further, the assertions as to what doctors had told him 
are also not considered to be competent evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the 
connection between what a physician said and the layman's 
account of what he purportedly said, "filtered as it (is) 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").  As indicated above, the medical evidence 
assembled does not provide a link to service.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for cataracts, and 
the claim must therefore be denied.  In reaching this 
determination, the Board acknowledges that VA will always 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue.  
However, that doctrine is not applicable because the 
preponderance of the evidence here is against the claim.  
See Gilbert, supra at 55; 38 U.S.C.A. § 5107(b) (West 
Supp. 2002).


ORDER

Entitlement to service connection for cataracts is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

